Citation Nr: 1108463	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  08-36 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel





INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from September 2001 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, denied the claims currently on appeal.  The Veteran requested a hearing to be held via videoconferencing, but subsequently withdrew this request. 
 

FINDINGS OF FACT

1.  The Veteran did not sustain a knee injury or disease in service, or chronic symptoms of knee disorder during service.  

2.  The Veteran has not experienced continuous symptomatology of a knee disorder since service.  

3.  The Veteran's current knee disabilities, specifically patellar tendonitis and bilateral patellofemoral pain syndrome, are not related to service.  

4.  The Veteran sustained a back injury in service which resulted in back pain.

5.  The Veteran does not have a diagnosed back disability. 

6.  The symptoms of back pain have not manifested to a compensable degree at any time since service. 



CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).

2.  A back disorder was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letter sent in November 2007 substantially satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and information regarding disability rates and effective dates required by Dingess. 

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service and VA treatment records to assist the Veteran with the claim.  

In order to assist the Veteran, VA scheduled VA medical examinations to determine the nature and etiologies of the Veteran's claimed back and bilateral knee disorders.  The examinations were scheduled for September 30, 2010 and October 28, 2010, respectively.  The Veteran did not appear for either examination and has not notified VA to demonstrate good cause as to why he did not appear.  The Board notes that the duty to assist in the development and the adjudication of claims is not a one-way street.  If an appellant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991); see also 38 C.F.R. § 3.655 (2010) (noting that the failure to appear for a VA medical examination may result in the denial of a claim).  Considering that the appellant was twice given the opportunity to appear for VA medical examinations and chose not to do so, the Board finds that a remand to allow for an additional examination is not warranted.  Therefore, the Board will proceed with the adjudication of the appeal.

In view of the foregoing, the Board finds that VA has fulfilled its duty to notify and assist the Veteran in the service connection claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.306 (2010).  

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection for a Bilateral Knee Disorder

The Veteran seeks service connection for a bilateral knee disorder.  On his April 2007 claim for benefits, the Veteran stated that his bilateral knee disorder began during service, in 2004, and continued until this day.  The Veteran did not more clearly define the date of onset or explain whether any particular incident in service caused his bilateral knee pain.  The Veteran has not made any other statements regarding the etiology of his knee disorder.

Despite the Veteran's single statement indicating onset of a bilateral knee disorder during service, the Board finds that the Veteran did not experience any knee injury or disease in service, and did not experience chronic knee symptomatology during service.  Service treatment records do not contain any records indicating treatment or diagnosis for an in-service knee disorder.  In a July 2001 pre-enlistment service medical examination report, the service examiner noted that the Veteran's lower extremities were normal.  In a contemporaneous report of his medical history in July 2001, the Veteran reported that he had no knee trouble.  In a March 2005 post-deployment health assessment, written after the Veteran's overseas duty in Iraq, the Veteran reported that he did not have any swollen, stiff, or painful joints.  In a September 2005 report of medical assessment, the Veteran reported that, since his July 2001 pre-enlistment service medical examination report, his overall health was the same.  

Considering this evidence, the Board finds that the Veteran's April 2007 statement, indicating in-service bilateral knee symptomatology since 2004, is not as probative as the in-service treatment records in which, while giving a medical history for treatment purposes, the Veteran denies experiencing any bilateral knee symptomatology.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Board also finds that the Veteran has not experienced continuous symptomatology of a bilateral knee disorder since discharge from service.  In a September 2005 VA treatment record, written seven days after the Veteran's discharge from service, the Veteran sought treatment for throat pain.  During examination, the Veteran did not mention experiencing any knee pain.  The record does not contain any record or statement indicating knee pain until April 2007.  As the record contains no complaint of knee pain until one and a half years after service, the Board finds that the Veteran did not experience continuous symptomatology of a knee disorder since service.

Finally, the Board notes that the record does not contain any evidence indicating a link between a currently diagnosed bilateral knee disorder and service.  In a June 2008 VA treatment record, a VA examiner diagnosed the Veteran as having patellar tendonitis and patellofemoral pain syndrome; however, the evidence does not include a qualified medical opinion indicating a nexus between the diagnosed disorders and service.  As noted previously, VA attempted to provide the Veteran with two VA medical examinations to assist the Veteran with his claim and the Veteran failed to appear for either examination.  See Wood, 1 Vet. App. at 190 (indicating that the failure to assist is not a one-way street and that a veteran must cooperate in supporting his claim).  

For these reasons, the Board finds that a preponderance of the evidence weighs against the Veteran's claim for service connection for a bilateral knee disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Back Disorder

The Veteran essentially contends that he has a back disability that is related to service.  Specifically, in a December 2008 VA treatment record, the Veteran reported that, in an in-service incident in 2004, he was riding in a truck that struck an improvised explosive device (IED).  He reported that, at that point, he was thrown out of the truck and struck his lower back when he landed, and has experienced lower back pain since then.

In the case of a Veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

Service personnel records, specifically the Veteran's DD Form 214, indicates that the Veteran's military occupational specialty (MOS) was that of a tow gunner.  The DD Form 214 also states that the Veteran was awarded the combat action ribbon, indicating participation in combat.  The Veteran's service treatment records, specifically the July 2004 post-deployment health assessment, indicate that the Veteran served overseas in Iraq in 2004.  Therefore, the Board finds that the Veteran engaged in combat with the enemy and, as the Veteran's account of an IED explosion is consistent with the circumstances, conditions, or hardships of such service, the Board accepts the Veteran's account of an IED explosion resulting in symptoms of back pain to be credible.  

However, pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The evidence of record does not contain any treatment record, either during or after service, diagnosing the Veteran with a back disability.  Again, VA twice attempted to provide the Veteran with a VA medical examination to assist with the claim, and which might have established a current diagnosis of back disorder and opinion of nexus to the in-service IED back injury; however, the Veteran did not appear in either instance.  See Wood, 1 Vet. App. at 190.  

The Board further notes that service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than September 30, 2011, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  Although service connection for a back disorder caused by an undiagnosed illness is possible, the Board finds that the evidence does not contain any evidence indicating that the Veteran's back pain causes limitation of motion of the back to a compensable (10 percent) degree.  See 38 C.F.R. § 4.71 (2010).  

Having reviewed the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim for service connection for a back disorder, both as directly incurred in service and as a presumptive disorder.  The Board notes that the Veteran has reported experiencing pain in his back; however, the objective evidence contains no diagnosis for a back disability.  Accordingly, a grant of service connection for a back disorder is precluded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the absence of proof of present disability there can be no valid claim).  As the evidence also shows that the Veteran's symptoms of back pain have not manifested to a compensable degree at any time since service, presumptive service connection under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not warranted.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a back disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral knee disorder is denied.  

Service connection for a back disorder is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


